DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 states, “an electronic package received within the electronic package”. It appears the second statement of electronic package should say “electrical connector”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallarelli et al. (US PG. Pub. 2011/0134606) in view of Park et al. (US PG. Pub. 2007/0070603).

Regarding claim 1 – Gallarelli teaches an electrical assembly (fig. 2 [title] Gallarelli states, “low profile computer processor retention device”) comprising: a printed circuit 
 	Gallarelli does not teach a heat dissipation device having a case filled with liquid Nitrogen.
 Park teaches an electrical assembly (fig. 2 [title] Park states, “Heatsink assembly”) having a heat dissipation device (120 [paragraph 0029] Park states, “heatsink 120”) having a case (121 [paragraph 0033] Park states, “base body 121”) filled with liquid Nitrogen ([paragraph 0031] Park states, “The heatsink 120 is made of a 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical assembly having a heat dissipation device using liquid coolant as taught by Gallarelli with the heat dissipation device structure and the liquid coolant being a liquid nitrogen as taught by Park because Park states this particular fluid, “can absorb and carry heat” [paragraph 0031].
Regarding claim 2 – Gallarelli in view of Park teach the electrical assembly as claimed in claim 1, wherein the heat dissipation device (Gallarelli; fig. 2, 302) downwardly presses a center region (center region in contact with thermal interface material 324; discussed in paragraph 0023) of the electronic package (326) while the fixing seat (combination of elements 308 & 310) downwardly presses a peripheral region of the electronic package (326; claimed structure shown in figure 2 and discussed in paragraph 0022).

Regarding claim 3 – Gallarelli in view of Park teach the electrical assembly as claimed in claim 1, wherein the heat dissipation device (Park; fig. 2, combination of components 120 to 130) further includes a plurality of fixing arm (133 [paragraph 0040] Park states, “tension parts 133”) extending outwardly and radially to be engaged with corresponding alignment posts (143 [paragraph 0041] Park states, “screws 143 and 145”) which 

Regarding claim 4 – Gallarelli in view of Park teach the electrical assembly as claimed in claim 3, wherein said fixing arms (Park; fig. 2, 133) extend from an upper region of the heat dissipation device (combination of components 120 and 130) and are spaced from the printed circuit board (100) with a distance roughly equal to a sum of a height of the case (121), that of the electronic package (110) and that of the electrical connector (see fig. 2).

Regarding claim 5 – Gallarelli in view of Park teach the electrical assembly as claimed in claim 3, wherein the alignments posts (Gallarelli; fig. 2, 306 [paragraph 0023] Gallarelli states, “heat sink fastening member (306)”) extend through corresponding through holes in the fixing seat ([paragraph 0023] Gallarelli states, “The heat sink fastening member (306) is also configured to couple the heat sink (302) to the heat spreader (322) through the cutout of the load frame (310)”).

Regarding claim 6 – Gallarelli in view of Park teach the electrical assembly as claimed in claim 1, wherein the fixing seat (Gallarelli; fig. 2, combination of elements 308 & 310) is secured to the back plate (312) with the printed circuit board (314) sandwiched therebetween in the vertical direction (claimed structure shown in figure 2).

.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallarelli et al. in view of Park et al. as applied to claim 1 above, and further in view of Peng et al. (CN 2074593230).

Regarding claim 7 – Gallarelli in view of Park teach the electrical assembly as claimed in claim 6, but fails to teach wherein the back plate includes a plurality of screw posts, and the fixing seat includes a plurality of nuts secured thereto so as to secure the fixing seat to the back plate with the printed circuit board therebetween.
 	Peng teaches an electrical assembly (fig. 3 [title] Peng states, “electric connector assembly”) wherein the back plate (1 [page 3] Peng states, “support plate 1”) includes a plurality of screw posts (61 [page 5] Peng states, “locking screw 61”), and the fixing seat (4 [page 5] Peng states, “fixing base 4”) includes a plurality of nuts (62 [page 5] Peng states, “locking nut 62”) secured thereto so as to secure the fixing seat (4) to the back plate (1) with the printed circuit board (200 [page 4] Peng states, “circuit board 200”) therebetween.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical assembly having a back plate and a fixing seat secured together as taught by Gallarelli in view of Park with the specific screw posts and nuts affixing the fixing seat and the back plate to each .

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallarelli et al. in view of Park et al. as applied to claim 1 above, and further in view of Walburn (US Patent 5104327).

Regarding claim 8 – Gallarelli in view of Park teach the electrical assembly as claimed in claim 1, but fail to teach wherein further including a metallic positioning seat positioned between the fixing seat and the printed circuit board in the vertical direction.
 	Walburn teaches an electrical assembly (fig. 7 [title] Walburn states, “wire form socket connector”) further including a metallic positioning seat (222 [column 6 lines 37-38] Walburn states, “base frame 222 is preferably formed from sheet metal material”) positioned between the fixing seat (220 [column 6 line 46] Walburn states, “connector 220”) and the printed circuit board (12 [column 3 line 9] Walburn states, “board 12”) in the vertical direction (claimed structure shown in figure 7).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical assembly having a fixing seat upon a circuit board as taught by Gallarelli in view of Park with the inclusion of a metallic positioning seat between the fixing seat and the circuit board as taught by Walburn because Walburn states regarding its particular structural arrangment, “The invention embraces the use of dielectrical plastic and metal parts that hold the contact 

Regarding claim 12 – Gallarelli in view of Park and Walburn teach the electrical assembly as claimed in claim 8, wherein the positioning seat (Walburn; fig. 7, 222) is of a frame like configuration (claimed structure shown in figure 7).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallarelli et al. in view of Walburn.

Regarding claim 14 – Gallarelli teaches an electrical assembly (fig. 2 [title] Gallarelli states, “low profile computer processor retention device”) comprising: a printed circuit board (314 [paragraph 0025] Gallarelli states, “motherboard (314)”) defining an upper surface in a vertical direction (see fig. 2); a positioning seat (308 [paragraph 0021] Gallarelli states, “retention housing (308)”) directly positioned upon the upper surface; a fixing seat (310 [paragraph 0022] Gallarelli states, “load frame (310)”) positioned upon the positioning seat (308); an electrical connector (316 [paragraph 0025] Gallarelli states, “socket (316)”) mounted upon upper surface and surrounded by both the positioning seat (308) and the fixing seat (310); an electronic package (326 [paragraph 0024] Gallarelli states, “processor(326)”) received within the electronic package (see package 326 received in electrical connector 316); and a heat dissipation device (302 
 	Gallarelli does not explicitly teach wherein the positioning seat is metallic, and the fixing seat is insulative.
 	Walburn teaches an electrical assembly (fig. 7 [title] Walburn states, “wire form socket connector”)having a metallic positioning seat (222 [column 6 lines 37-38] Walburn states, “base frame 222 is preferably formed from sheet metal material”) directly positioned upon an upper surface of a PCB (12 [column 3 line 9] Walburn states, “board 12”), and an insulative fixing seat (220/224 [column 6 line 51] Walburn states, “plastic dielectric housing walls 224”) positioned upon the positioning seat.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical assembly having a fixing seat and a positioning seat upon a circuit board as taught by Gallarelli with the positioning seat being made of metal and the fixing seat made of an insulation as taught by Walburn because Walburn states regarding its particular structural arrangment, “The invention embraces the use of dielectrical plastic and metal parts that hold the contact .

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallarelli et al. in view of Walburn as applied to claim 14 above, and further in view of Park et al.

Regarding claim 15 – Gallarelli in view of Walburn teach the electrical assembly as claimed in claim 14, and having alignment posts (Gallarelli; fig. 2, 306 [paragraph 0023] heat sink fastening member (306)) extending upwardly from the positioning seat (308) but fail to explicitly teach wherein the heat dissipation device further includes a plurality of outwardly and radially extending fixing arms engaged with corresponding alignment posts.
 	Park teaches an electrical assembly (fig. 2, [title] Park states, “heatsink assembly”) wherein the heat dissipation device (components shown above PCB 100) further includes a plurality of outwardly and radially extending fixing arms (133 [paragraph 0041] Park states, “tension parts 133”) engaged with corresponding alignment posts (143 [paragraph 0041] Park states, “screws 143”) extending upwardly (claimed structure shown in figure 2) 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical assembly having 

Regarding claim 16 – Gallarelli in view of Walburn and Park teach the electrical assembly as claimed in claim 15, wherein said fixing arms (Park; fig. 2, 133) extend from an upper region of the heat dissipation device (combination of components 120 and 130) and are spaced from the printed circuit board (100) with a distance roughly equal to a sum of a height of the case (121), that of the electronic package (110) and that of the electrical connector (see fig. 2).

Regarding claim 17 – Gallarelli in view of Park teach the electrical assembly as claimed in claim 15, wherein the alignments posts (Gallarelli; fig. 2, 306 [paragraph 0023] Gallarelli states, “heat sink fastening member (306)”) extend through corresponding through holes in the fixing seat ([paragraph 0023] Gallarelli states, “The heat sink fastening member (306) is also configured to couple the heat sink (302) to the heat spreader (322) through the cutout of the load frame (310)”).




Allowable Subject Matter
Claims 9-11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yoshikawa (US PG. Pub. 2009/0314473) discloses a cooling device.
Wu et al. (US PG. Pub. 2019/0115282) discloses a heat sink fastening seat for use with electrical connector.
Cepeda-Rizo et al. (US Patent 7285851) discloses a liquid immersion cooled multichip module.
Wu et al. (US PG. Pub. 2019/0221491) discloses an electrical connector equipped with clip.
Coico et al. (US Patent 7518235) discloses a method and structure to provide balanced mechanical loading.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN T SAWYER/           Primary Examiner, Art Unit 2847